 



EXHIBIT 10.1
FORBEARANCE AGREEMENT
     THIS FORBEARANCE AGREEMENT, dated as of March 28, 2006 (this “Agreement”),
is entered into among TRM Inventory Funding Trust (the “Borrower”), TRM ATM
Corporation, in its individual capacity (“TRM ATM”) and as Servicer (the
“Servicer”), Autobahn Funding Company LLC, as Lender (the “Lender), and DZ Bank
AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main, as Administrative
Agent (the “Administrative Agent”) and as Liquidity Agent (the “Liquidity
Agent”), and U.S. Bank National Association, as Collateral Agent (the
“Collateral Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Loan Agreement (as defined
below).
RECITALS
     WHEREAS, the Borrower, TRM ATM, the Servicer, the Lender, the
Administrative Agent, the Liquidity Agent and the Collateral Agent entered into
that certain Loan and Servicing Agreement dated as of March 17, 2000 (as
amended, modified, extended, renewed or replaced from time to time, the “Loan
Agreement”).
     WHEREAS, TRM Corporation and TRM (ATM) Limited (the “Credit Agreement
Borrowers”), certain guarantors party thereto, certain Lenders party thereto and
Bank of America, N.A., as administrative agent (the “Credit Agreement Agent”)
have entered into a Forebearance Agreement and Amendment (the “Credit Agreement
Forebearance”) relating to certain defaults and events of default which exist or
will exist under the Credit Agreement dated as of November 19, 2004, as amended
by the First Amendment and Waiver to Credit Agreement dated as of November 14,
2005 (as so amended and as further amended, modified, extended, renewed or
replaced from time to time, the “Credit Agreement”) arising from the Credit
Agreement Borrowers’ failure to comply with the financial covenants set forth in
Section 8.11(b) and Section 8.11(c) of the Credit Agreement as of the fiscal
quarter ended December 31, 2005 (together with the related failure to give
notice thereof, if any, in the manner required by Section 7.03(a) of the Credit
Agreement, the “Existing Defaults”).
     WHEREAS, pursuant to the Credit Agreement Forebearance, the Credit
Agreement Borrowers have also indicated that (i) they expect to be unable to
comply with the financial covenants set forth in Section 8.11(b) and
Section 8.11(c) of the Credit Agreement as of the fiscal quarter ending
March 31, 2006 and (ii) that the audited financial statements for the fiscal
year ended December 31, 2005 to be delivered pursuant to Section 7.01(a) of the
Credit Agreement may contain a “going concern” or similar qualification (the
“Anticipated Defaults” and, together with the Existing Defaults, the
“Acknowledged Events of Default”).
     WHEREAS, pursuant to Section 9.01(d) of the Loan Agreement, the Existing
Defaults under the Credit Agreement constitute an Event of Default under the
Loan Agreement (the “Acknowledged Loan Agreement Event of Default”).
     WHEREAS, the Borrower, TRM ATM and the Servicer (collectively, the “Loan
Parties”) have requested that the Administrative Agent, the Liquidity Agent and
the Lender (i) forbear from exercising certain rights and remedies arising from
the Acknowledged Loan Agreement

 



--------------------------------------------------------------------------------



 



Event of Default through and until June 15, 2006, and (ii) continue to make
Borrowings available to the Borrower until such date.
     WHEREAS, the Administrative Agent, the Liquidity Agent and the Lender have
agreed to do so, but only pursuant to the terms set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
AGREEMENT
     1.     Estoppel, Acknowledgement and Reaffirmation. As of March 28, 2006,
the aggregate outstanding principal amount of all Loans was $79,000,000, which
amount constitutes a valid and subsisting obligation of the Borrower to the
Lender that is not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind. The Loan Parties hereby acknowledge
their obligations under the respective Transaction Documents to which they are
party and reaffirm that each of the liens and security interests created and
granted in or pursuant to the Transaction Documents is valid and subsisting and
that this Agreement shall in no manner impair or otherwise adversely effect such
liens and security interests.
     2.     Forbearance. Subject to the terms and conditions set forth herein,
the Administrative Agent, the Liquidity Agent and the Lender agree that they
shall, during the Forbearance Period (as defined below), forbear from exercising
any and all rights or remedies available to them as a result of the Acknowledged
Loan Agreement Event of Default, but only to the extent such rights or remedies
arise exclusively as a result of the Acknowledged Loan Agreement Event of
Default; provided, however, that the Administrative Agent, the Liquidity Agent
and the Lender shall be free to exercise any or all of their rights and remedies
arising on account of the Acknowledged Loan Agreement Event of Default at any
time upon or after the occurrence of a Forbearance Termination Event (as defined
below).
     3.     Forbearance Termination Events. Nothing set forth herein or
contemplated hereby is intended to constitute an agreement by the Administrative
Agent, the Liquidity Agent or the Lender to forbear from exercising any of the
rights available to them under the Loan Agreement, the other Transaction
Documents, or applicable law (all of which rights and remedies are hereby
expressly reserved by the Administrative Agent, the Liquidity Agent and the
Lender) upon or after the occurrence of a Forbearance Termination Event. As used
herein, a “Forbearance Termination Event” shall mean the earliest to occur of:
(a) any Unmatured Event of Default or Event of Default under any of the
Transaction Documents other than the Acknowledged Loan Agreement Event of
Default; (b) a breach by any Loan Party of any term or condition of this
Agreement (other than the reporting covenants specified in Section 4(a) or
(b) below); (c) a “Forebearance Termination Event” shall occur under (and as
defined in) the Credit Agreement Forebearance and (d) June 15, 2006. The period
from the date hereof to (but excluding) the date that a Forbearance Termination
Event occurs shall be referred to as the “Forbearance Period”.

2



--------------------------------------------------------------------------------



 



     4.     Additional Forbearance Period Reporting Covenants.
     (a)     On or before April 15, 2006, May 15, 2006 and June 1, 2006 (and in
any event concurrently with delivery thereof to the Credit Agreement Agent), the
Loan Parties shall deliver to the Administrative Agent, the Liquidity Agent and
the Lender a written summary of the status of their efforts, and those of their
advisors (including without limitation Allen & Company), to (i) consummate a
sale of the Credit Agreement Borrowers or any of their respective divisions, and
(ii) refinance the Obligations (as defined in the Credit Agreement).
     (b)     The Loan Parties shall (i) deliver to the Administrative Agent, the
Liquidity Agent and the Lender, on or before May 3, 2006 (and in any event
concurrently with delivery thereof to the Credit Agreement Agent), a draft of
TRM Corporation’s proposed quarterly report on Form 10Q for the quarter ended
March 31, 2006 and (ii) cause the actual such report to be filed as and when
due.
     (c)     Notwithstanding Section 3.04(d) of the Loan Agreement, the Borrower
shall provide the Administrative Agent with written confirmation from the Letter
of Credit Bank of the extension of the Letter of Credit Expiry Date for an
additional period of at least 30 days at least 30 days prior to each Letter of
Credit Expiry Date occurring after the date hereof.
     5.     Forbearance Fee; Expenses. In consideration of the willingness of
the Administrative Agent, the Liquidity Agent and the Lender to enter into this
Agreement, the Loan Parties shall be obligated to pay a forbearance fee (the
“Forbearance Fee”) to the Administrative Agent on or prior to 5:00 p.m. (New
York time) on March 28, 2006 in an amount equal to $75,000. The Loan Parties
jointly and severally covenant and agree to pay all expenses incurred by the
Administrative Agent, the Liquidity Agent and the Lender in connection with
investigating any of the Acknowledged Events of Default or otherwise conducting
audits or other due diligence activities in connection with the Loan Agreement
during the Forbearance Period.
     6.     Effectiveness; Conditions Precedent. This Agreement shall be
effective as of March 28, 2006 when the following conditions shall have been
satisfied in form and substance satisfactory to the Administrative Agent:
     (a)     The Administrative Agent shall have received copies of this
Agreement duly executed by the Borrower, TRM ATM, the Servicer, the Lender and
the Administrative Agent.
     (b)     Payment by the Borrower of all fees due and payable in connection
with the Agreement (including without limitation the Forbearance Fee) and all
reasonable expenses (including reasonable attorney fees) owed by the Borrower to
the Administrative Agent as of the date hereof.

3



--------------------------------------------------------------------------------



 



     7.     Representations of Loan Parties. Each of the Loan Parties represents
and warrants as follows:
     (a)     It has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.
     (b)     This Agreement has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c)     No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement.
     (d)     The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its organization documents or
(ii) materially violate, contravene or conflict with any laws applicable to it
or any of its Subsidiaries.
     (e)     After giving effect to this Agreement, (i) the representations and
warranties of the Loan Parties set forth in the Transaction Documents (except
that the representation as to no existence of an Event of Default is hereby made
subject to the Acknowledged Loan Agreement Event of Default) and (ii) no event
has occurred and is continuing which constitutes an Unmatured Event of Default
or an Event of Default (other than the Acknowledged Loan Agreement Event of
Default).
     8.     Release. As a material part of the consideration for Administrative
Agent, the Liquidity Agent and the Lender entering into this Agreement, the Loan
Parties agree as follows (the “Release Provision”):
     (a)     Release and Discharge. Each Loan Party hereby releases and forever
discharges the Administrative Agent, the Liquidity Agent and the Lender and
their respective predecessors, successors, assigns, officers, managers,
directors, shareholders, employees, agents, attorneys, representatives, parent
corporations, subsidiaries, and affiliates (the “Lender Parties”) jointly and
severally from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions and causes of action of any nature whatsoever,
including, without limitation, all claims, demands, and causes of action for
contribution and indemnity, whether arising at law or in equity, whether
presently possessed or possessed in the future, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
presently accrued or to accrue hereafter, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which such Loan
Party may have or claim to have against any Lender Party in any way related to
the Transaction Documents.

4



--------------------------------------------------------------------------------



 



     (b)     Covenant Not to Sue. Each Loan Party agrees not to sue any Lender
Party or in any way assist any other person or entity in suing any Lender Party
with respect to any claim released herein. The Release Provision may be pleaded
as a full and complete defense to, and may be used as the basis for an
injunction against, any action, suit, or other proceeding which may be
instituted, prosecuted, or attempted in breach of the release contained herein.
      (c)     Representations and Warranties. Each Loan Party hereby
acknowledges, represents and warrants to each Lender Party that:
     (i)     such Loan Party has read and understands the effect of the Release
Provision. Such Loan Party has had the assistance of independent counsel of its
own choice, or has had the opportunity to retain such independent counsel, in
reviewing, discussing, and considering all the terms of the Release Provision;
and if counsel was retained, counsel for such Loan Party has read and considered
the Release Provision and advised such Loan Party to execute the same. Before
execution of this Agreement, such Loan Party has had adequate opportunity to
make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.
     (ii)     such Loan Party is not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein. Such Loan Party
acknowledges that no Lender Party has made any representation with respect to
the Release Provision except as expressly set forth herein.
     (iii)     such Loan Party has executed this Agreement and the Release
Provision thereof as its free and voluntary act, without any duress, coercion,
or undue influence exerted by or on behalf of any person.
     (iv)     such Loan Party is the sole owner of the claims released by the
Release Provision, and such Loan Party has not heretofore conveyed or assigned
any interest in any such claims to any other Person.
     (d)     Consideration. Such Loan Party understands that the Release
Provision was a material consideration in the agreement of the Administrative
Agent, the Liquidity Agent and the Lender to enter into this Agreement.
     (e)     Broadly Construed. It is the express intent of such Loan Party that
the release and discharge set forth in the Release Provision be construed as
broadly as possible in favor of the Administrative Agent, the Liquidity Agent
and the Lender so as to foreclose forever the assertion by such Loan Party of
any claims released hereby against the Administrative Agent, the Liquidity Agent
and the Lender.
     9.     Reference to and Effect on Transaction Agreement. Except as
specifically modified herein, the Transaction Documents shall remain in full
force and effect. The execution, delivery and effectiveness of this Agreement
shall not operate as a waiver of any right, power or remedy of the Lender, the
Collateral Agent, the Liquidity Agent or the Administrative Agent under any of
the Transaction Documents, or constitute a waiver or amendment of any provision

5



--------------------------------------------------------------------------------



 



of any of the Transaction Documents, except as expressly set forth herein. Any
default or event of default under this Agreement shall constitute an Event of
Default under the Loan Agreement and this Agreement shall constitute a
Transaction Document.
     10.     Further Assurances. The Administrative Agent, the Lender, TRM ATM,
the Servicer and the Borrower each agrees to execute and deliver, or to cause to
be executed and delivered, all such instruments as may reasonably be requested
to effectuate the intent and purposes, and to carry out the terms, of this
Agreement.
     11.     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     12.     Miscellaneous.
     (a) This Agreement shall be binding on and shall inure to the benefit of
the Borrower, TRM ATM, the Servicer, the Administrative Agent, the Liquidity
Agent, the Collateral Agent, the Lender and their respective successors and
permitted assigns. The terms and provisions of this Agreement are for the
purpose of defining the relative rights and obligations of the Borrower, TRM
ATM, the Servicer, the Administrative Agent, the Liquidity Agent, the Collateral
Agent and the Lender with respect to the transactions contemplated hereby and
there shall be no third party beneficiaries of any of the terms and provisions
of this Agreement.
     (b) Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
     (c) Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
     (d) Except as otherwise provided in this Agreement, if any provision
contained in this Agreement is in conflict with, or inconsistent with, any
provision in the Transaction Documents, the provision contained in this
Agreement shall govern and control.
     (e) This Agreement may be executed in any number of separate counterparts,
each of which shall collectively and separately constitute one agreement.
Delivery of an executed counterpart of this Agreement by facsimile shall be
effective as an original and shall constitute a representation that an original
shall be delivered to the Administrative Agent.
     13.     Entirety. This Agreement and the other Transaction Documents embody
the entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Agreement
and the other Transaction Documents

6



--------------------------------------------------------------------------------



 



represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
[remainder of page intentionally left blank]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            TRM INVENTORY FUNDING TRUST
      By:   Wilmington Trust Company, not in its         individual capacity,
but solely as Owner        Trustee            By:   /s/ Denise M. Geran        
Name:   Denise M. Geran        Title:   Vice President        TRM ATM
CORPORATION
      By:   /s/ Daniel E. O’Brien         Name:   Daniel E. O’Brien      
Title:   Chief Financial Officer        AUTOBAHN FUNDING COMPANY LLC
      By:   DZ Bank AG, Deutsche Zentral-         Genossenschaftsbank Frankfurt
am Main,        as its attorney-in-fact            By:   /s/ Patrick Preece    
    Name:   Patrick Preece        Title:   First Vice President            By:  
/s/ Rodney Hutter         Name:   Rodney Hutter        Title:   Vice President 
      DZ BANK AG, DEUTSCHE ZENTRAL-
GENOSSENSCHAFTSBANK
FRANKFURT AM MAIN, as Administrative
Agent and Liquidity Agent
      By:   /s/ Patrick Preece         Name:   Patrick Preece        Title:  
First Vice President            By:   /s/ Rodney Hutter         Name:   Rodney
Hutter        Title:   Vice President     

8



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Toby Robillard         Name:   Toby Robillard        Title:  
Assistant Vice President     

9



--------------------------------------------------------------------------------



 



March 27, 2006
Wilmington Trust Company,
not in its individual capacity
but solely as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001
Attention: Corporate Trust Administration
Re: Forebearance Agreement
     We refer (i) to the Deposit Trust Agreement, dated as of March 14, 2000
(the “Trust Agreement”), among TRM ATM Corporation, as Administrator, GSS
Holdings, Inc., as Depositor, and Wilmington Trust Company, not in its
individual capacity but solely as owner trustee (the “Owner Trustee”) and
(ii) the Administration Agreement, dated as of March 17, 2000 (the
“Administration Agreement”) between TRM Inventory Funding Trust and TRM ATM
Corporation, as Administrator (the “Administrator”). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in or by
reference in the Trust Agreement.
     The undersigned, being the Administrator of the Trust pursuant to the
Administration Agreement, hereby requests and directs you, as Owner Trustee, to
execute and deliver the Forebearance Agreement relating to the Loan and
Servicing Agreement in such form as may be tendered to the Owner Trustee by
Mayer, Brown, Rowe & Maw LLP. By acknowledging below, the Certificateholders
acknowledge, agree and consent to your execution of such documents, and join in
giving the instruction and direction set forth in the preceding sentence.
     In order to induce you to take the foregoing action, we hereby agree to
indemnify Wilmington Trust Company, its directors, officers, employees, and
agents (individually, an “Indemnitee”) for, and agree to hold each Indemnitee
harmless against, any liability, loss or expense (including, without limitation
legal and other professional fees and expenses) incurred by an Indemnitee in
connection with or arising out of the taking by Wilmington Trust Company, as
Owner Trustee, of the foregoing requested action, all in accordance with
Section 6.9 of the Trust Agreement.

1



--------------------------------------------------------------------------------



 



     This letter of instruction may be executed in any number of counterparts,
each of which when executed and delivered shall be an original, but all of which
together shall constitute but one and the same instrument.

            Very truly yours,

TRM ATM CORPORATION, as Administrator
      By:   /s/ Daniel E. O’Brien         Name:   Daniel E. O’Brien       
Title:   Chief Financial Officer     

Acknowledged, Agreed and Consent to:
AUTOBAHN FUNDING COMPANY LLC

By:   DZ Bank AG, Deutsche Zentral-
Genossenschaftsbank Frankfurt am Main,
As its attorney-in-fact

              By:   /s/ Patrick Preece       Name:   Patrick Preece     
Title:   First Vice President      GSS HOLDINGS, INC.
    By:   /s/ Bernard J. Angelo       Name:   Bernard J. Angelo      Title:  
Vice President     

